Citation Nr: 0415593	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-15 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia.

2.  Entitlement to service connection for dermatitis, 
secondary to herbicide exposure.

3.  Entitlement to service connection for reactive airway 
disease.

4.  Entitlement to service connection for osteoarthritis.

5.  Entitlement to service connection for erythema of the 
eyes, including as a result of mustard gas exposure.

6.  Entitlement to service connection for a right shoulder 
disability.

7.  Entitlement to service connection for residuals of a 
lacerated right index finger.

8.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for dermatitis, reactive airway 
disease, osteoarthritis, and hypertension including as a 
result of herbicide exposure; erythema of the eyes, including 
as a result of mustard gas exposure and herbicide exposure; 
and entitlement to service connection for 
hypercholesterolemia, a right shoulder disability, and 
residuals of a lacerated right index finger.  In a June 2003 
statement in support of claim, the veteran withdrew his 
claims of entitlement to service connection for reactive 
airway disease, osteoarthritis, erythema of the eyes, and 
hypertension due to herbicide exposure.  See 38 C.F.R. 
§ 20.204(b) (2003) (a substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision).  
Accordingly, the issues on appeal are as stated on the cover 
page of this decision.

Additionally, the veteran in October 2003, filed information 
indicating his desire to appeal the August 2003 rating 
decision that denied entitlement to service connection for 
post-traumatic stress disorder (PTSD).  These pleadings do 
not, however, act as a valid notice of disagreement as to 
this issue because they were filed with the Board and not the 
RO.  See 38 U.S.C.A. § 7105 (West 2002).  Accordingly, this 
issue is referred to the RO appropriate action.

For the reasons outlined below, the issues of entitlement to 
service connection for a right shoulder disability, residuals 
of a lacerated right index finger, and hypertension, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  Consistent with the instructions below, 
VA will notify you of the further action that is required on 
your part.


FINDINGS OF FACT

1.  Hypercholesterolemia is not a disability.

2.  The preponderance of the evidence of the record is 
against finding that the veteran currently has dermatitis.

3.  The preponderance of the evidence of the record is 
against finding that the veteran currently has reactive 
airway disease.

4.  Save for right shoulder osteoarthritis, the preponderance 
of the evidence of the record is against finding that the 
veteran currently has osteoarthritis.

5.  The preponderance of the evidence of the record is 
against finding that the veteran currently has erythema of 
the eyes.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypercholesterolemia is legally insufficient.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 3.655 (2003).

2.  Dermatitis was not incurred or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326, 3.307, 3.309, 3.313.

3.  Reactive airway disease was not incurred or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326.

4.  Osteoarthritis was not incurred or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.326.

5.  The issue of entitlement to service connection for right 
shoulder osteoarthritis is deferred.  38 C.F.R. § 19.9 
(2003).

6.  Erythema of the eyes was not incurred or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.316, 3.326.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that hypercholesterolemia, dermatitis, 
reactive airway disease, osteoarthritis, and erythema of the 
eyes were caused by his military service.  The veteran also 
alleges that dermatitis was caused by exposure to Agent 
Orange while in the Republic of Vietnam, and that erythema of 
the eyes was caused by exposure to mustard gas while in 
military service.  It is requested that the veteran be 
afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2003).  In addition, service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

When adjudicating claims of entitlement to service connection 
due to alleged herbicide (including Agent Orange) and mustard 
gas exposure, VA must consider both direct service 
connection, and presumptive service connection under 
38 C.F.R. § 3.307 for the disorders enumerated at 38 C.F.R. 
§ 3.309(e) for herbicide exposure, and presumptive service 
connection under 38 C.F.R. § 3.316 for mustard gas exposure.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

As to entitlement to service connection for 
hypercholesterolemia, the record shows that the veteran shown 
elevated cholesterol readings since 1999.  See March 2002 VA 
treatment records noting the appellant's use of cholesterol 
medication since 1999.  Hypercholesterolemia, however, is not 
a disease.  Rather, it is a risk factor for some diseases.

Not all risk factors are diseases.  For example, being a male 
is a risk factor for heart disease, but it is not a 
disability.  Likewise, having elevated cholesterol levels is 
a risk factor for heart disease, but in and of itself, it is 
not disabling.  Under 38 C.F.R. § 3.303 service connection 
may only be granted if the veteran has a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).  Therefore, 
because hypercholesterolemia is not a disease, VA does not 
grant service connection for this disorder.  Accordingly, the 
claim of entitlement to service connection for 
hypercholesterolemia is legally insufficient under 38 C.F.R. 
§ 3.303 and it is denied.  

As to entitlement to service connection for erythema of the 
eyes, dermatitis, and osteoarthritis (save for right shoulder 
osteoarthritis), service and post service medical records are 
negative for the veteran being diagnosed with these 
disabilities.  While some post service medical records note 
complaints of a skin rash since military service, they do not 
thereafter include a diagnosed skin disease.  Similarly, as 
to entitlement to service connection for reactive airway 
disease, while March 2002 VA treatment records show 
complaints and/or treatment for breathing problems diagnosed 
as questionable reactive airway disease, subsequent May 2002 
VA treatment records did not diagnose reactive airways 
disease.  Indeed, at that time there was no evidence of 
shortness of breath, dyspnea on exertion, asthma symptoms, or 
chronic obstructive pulmonary disease.  The veteran was 
therefore discharged from the pulmonary clinic.

The application of 38 C.F.R. § 3.303 has as an explicit 
condition that the veteran must have a current disability.  
Rabideau.  Accordingly, because the veteran does not have a 
current disability, the claims of entitlement to service 
connection for dermatitis, reactive airway disease, 
osteoarthritis (save for right shoulder osteoarthritis), and 
erythema of the eyes are legally insufficient under 38 C.F.R. 
§ 3.303 and are denied.  

In reaching these conclusions, the Board notes that claims 
based on herbicide and mustard gas exposure normally require 
a discussion of 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. 
§§ 3.307, 3.309, 3.313, 3.316 (2003) as well as portions of 
the VA Adjudication Procedure Manual"("M21-1").  Given 
that these decisions turn on the fact that the medical 
evidence of record is devoid of any evidence of the veteran 
having a current disability such a discussion in not 
warranted.

The Board has taken into account the veteran's written 
statements to the RO.  While he is competent to describe 
visible symptoms or manifestations of a disease or disability 
during and after service, as a lay person without medical 
training he is not competent to provide medical opinion 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, his statements do not act as probative evidence as 
to the issues on appeal.

As to the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), as reported above, the claims 
were denied because the veteran did not meet the statutory 
threshold for entitlement to service connection - a current 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Therefore, because the decision is mandated by a failure to 
meet a basic prerequisite, the Board may go forward with 
adjudication of the claims regardless of whether or not the 
record shows adequate notice and assistance as required by 
the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  Further discussion of the VCAA 
is not required.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Entitlement to service connection for hypercholesterolemia, 
dermatitis, reactive airway disease, osteoarthritis (save for 
right shoulder osteoarthritis), and erythema of the eyes is 
denied.


REMAND

As to the remaining issues of entitlement to service 
connection for a right shoulder disability, residuals of a 
lacerated right index finger, and hypertension, the Board 
notes that the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), requires VA to 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claims.  See 38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

In this case, the veteran was not provided adequate 
notification of the VCAA and the effect it had on the current 
claims.  While the record shows that the RO attempted to 
provide the requisite notice in its April 2002, July 2002, 
August 2002, and July 2003 letters to the veteran, the 
letters failed to adequately notify him, as to each issue, 
who would be responsible for obtaining the evidence necessary 
to substantiate the claim.  Therefore, a remand is required 
for the RO to undertake the following actions: (1) notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claims, to include any 
necessary nexus evidence linking a current disorder to 
service; (2) notify him of the information and specific 
evidence that VA will seek to provide; (3) notify him of the 
information and specific evidence the claimant is expected to 
provide; and (4) tell the claimant to provide any evidence in 
his possession that pertains to the claims.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Next, the Board notes that governing regulations provide that 
VA's duty to assist includes obtaining informed medical 
opinion evidence when needed to adjudicate the veteran's 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.326 
(2003).  

In this regard, the service entrance examination documents a 
preservice right shoulder contusion by history.  Physical 
examination, however, revealed no abnormality.  Subsequently 
in May 1969, December 1969, January 1970, and March 1970 the 
veteran was treated for right shoulder complaints.  
Additionally, service medical records show that in June 1969 
stitches were removed from his right hand.  Post-service 
medical records also show complaints, diagnoses, and/or 
treatment for right shoulder degenerative joint disease and 
hypertension.  

The record does not, however, contain medical opinion 
evidence addressing the relationship, if any, between the 
veteran's military service and any current right shoulder 
disability, hypertension, or the residuals, if any, of a 
lacerated right index finger.  Moreover, despite the VA 
joints examination in October 2002, the record does not 
contain a definitive medical opinion as to whether his right 
shoulder disability pre-existed military service and was 
aggravated therein.  Therefore, remand is required.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.326.

Finally, the VCAA requires the RO to obtain and associate 
with the record all adequately identified records.  See 
38 U.S.C.A. § 5103A(b).  In this regard, while the veteran 
notified the RO that he received ongoing treatment for his 
claimed disabilities at the Charleston VA medical center, the 
claims file only contains treatment records of his from that 
facility dated in March 2002, May 2002, and January 2003.  
Therefore, on remand, a request for all of his post October 
1969 treatment records should be made by the RO.  Id.

Therefore, these issues are REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the 
remaining claims.  Specifically, the 
letter must (1) notify the claimant of 
the information and evidence not of 
record that is still necessary to 
substantiate the claims, to include any 
necessary evidence showing a link between 
the claimed disorder and service; (2) 
notify him of the information and 
evidence that VA will seek to provide; 
(3) notify him of the information and 
evidence the claimant is expected to 
provide; and (4) request he provide any 
evidence in his possession that pertains 
to the claims.  The veteran should be 
notified that he has one-year to submit 
pertinent evidence needed to substantiate 
his claims.  The date of mailing the 
veteran notice of the VCAA begins the 
one-year period.  

2.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of al VA and non-VA health care 
providers who have treated him for a 
right shoulder disability, residuals of a 
lacerated right index finger, and 
hypertension since October 1969.  The RO 
should inform the veteran that VA will 
make efforts to obtain relevant evidence, 
such as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  Obtain all records 
identified by the veteran that have not 
already been associated with the record 
on appeal including all post October 1969 
treatment records on file with the 
Charleston VA medical center.  The aid of 
the veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested record is not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran notified in writing.

3.  After associating all evidence 
obtained in connection with the above 
development (to the extent possible), the 
RO should schedule the veteran for a VA 
orthopedic examination to determine the 
origins of any right shoulder and right 
index finger disability.  The claims must 
be made available to the examiner for 
review in conjunction with the 
examination.  Based on a review of the 
claims folder and the results of the 
examination, the examiner should answerer 
the following questions.

a.  As to the right shoulder disability:

Is it as least as likely as not that 
the veteran's right shoulder 
disability pre-existed military 
service?  If so, is it as least as 
likely as not that the disability 
was aggravated by military service?  

If the veteran's right shoulder 
disability did not pre-exist 
service, is it as least as likely as 
not that any currently disability is 
related to his period of military 
service?  Additionally, is it as 
least as likely as not that right 
shoulder arthritis manifested itself 
to a compensable degree within one 
year after his October 1969 service 
separation?

b.  As to the right index finger:

Does the veteran have a current 
right index finger disability and, 
if so, what is the diagnosis?  Is it 
as least as likely as not that any 
current right index finger 
disability (including any scarring) 
is related to the veteran's period 
of military service?

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should also schedule 
the veteran for a VA examination to 
determine the etiology of his 
hypertension.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  
Based on a review of the claims folder 
and the results of the examination, the 
examiner must opine whether the veteran 
currently has hypertension, and if so, 
whether it is at least as likely as not 
related to his period of military 
service.  Finally, the examiner must 
address whether it is at least as likely 
as not that hypertension manifested 
itself to a compensable degree within one 
year after the veteran's October 1969 
separation from service.  A complete 
rationale must be provided for each 
opinion expressed. 

5.  After the development requested above 
has been completed, the RO should review 
the examination reports to ensure that 
they are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues.  If any 
of the benefits sought on appeal remain 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  This document must further 
address whether the appellant was 
prejudiced by VA's failure to follow the 
chronological sequence set forth at 
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.  They should then be afforded an 
applicable time to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



